Exhibit 10.1 REVOLVING LOAN AND SECURITY AGREEMENT ThisREVOLVING LOAN AND SECURITY AGREEMENT (“Agreement”) among STERLING NATIONAL BANK, having offices at 500 Seventh Avenue, New YorkNY10018-4502 (“Sterling”), CORNERSTONE BANK, having offices at 6000 Midlantic Drive, Suite 1205, Mt. Laurel, NJ 08054 (“Cornerstone”), and any other entity becoming a Lender pursuant to this Agreement are collectively referred to as the “Lenders” and individually as a “Lender;” and Sterling as the Agent for the Lenders as well as acting for the benefit of Lenders (“Agent”); SPAR Group, Inc., a Delaware corporation (“SGRP”), SPAR Incentive Marketing, Inc., a Delaware corporation, PIA Merchandising Co., Inc., a California corporation, Pivotal Sales Company, a California corporation, National Assembly Services, Inc., a New Jersey corporation, SPAR/Burgoyne Retail Services, Inc. (f/k/a Retail Information, Inc.), an Ohio corporation, SPAR Group International, Inc.,SPAR Acquisition, Inc., SPAR Trademarks, Inc., SPAR Marketing Force, Inc. and SPAR, Inc., each a Nevada corporation (together with SGRP, either separately, jointly, or jointly and severally, “Borrower”); all having an address of 560 White Plains Road, Suite 210, Tarrytown NY 10591; and has an Effective Date ofJuly 6, 2010. STATEMENTS A.The Borrower has requested financial accommodation(s) from Lenders. B. Lenders are willing to render the requested financial accommodation(s) to the Borrower in connection with the Borrower’s business and on certain terms and conditions. C. To secure the financial accommodation(s), the Borrower is willing, among other things, to grant a first priority security interest to Lenders in certain assets of the Borrower. NOW, THEREFORE, in consideration of the promises, covenants and understandings set forth in this Agreement and the benefits to be received from the performance of such promises, covenants and understandings, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: DEFINITIONS “Accounts” - as defined in Exhibit A “Affiliate” - as defined in Section 7.12 “Approved Subordinated Debt”- as defined in Section 7.1 “Assignment and Transfer Agreement” – in the form as executed and attached as Exhibit “C” “Borrowing Base” – as defined in Section 1.1(b) “Chattel Paper” - as defined in Exhibit A “Collateral” - as defined in Article 4 “Commitment” –as defined in Section 1.1(a) “Commercial Tort Claims” - as defined in Exhibit A “Compliance Certificate” - as defined in Section 6.7(a) “Confidential Information” – as defined in Section 18.7 “Debt” - as defined in Article 3 “Default” - as defined in Section 9.1 “Delivered Financials” - as defined in Section 5.4(a) “Deposit Accounts” - as defined in Exhibit A “Dilution” – as defined in Section 1.1(d) “Dilution Factors” - as defined in Section 1.1(d) “Domestic Subsidiary” - as defined in Exhibit D “Effective Date” - as defined in Section 1.3(f) “Environmental Laws” - as defined in Section 5.15(c) “Equipment” - as defined in Exhibit A “ERISA” - as defined in Section 5.10 “Excess Availability” - as defined in Section 1.9(t) “Existing Webster Facility” - as defined in Section1.9(m) “Fixed Charge Coverage Ratio” – as defined in Section 7.19 2 “Foreign Subsidiary” - as defined in Exhibit D “Foreign Subsidiary Interest” - as defined in Exhibit D “GAAP” - as defined in Section 5.4(a) “General Intangibles” - as defined in Exhibit A “Goods” - as defined in Exhibit A “Guarantor Obligations” - as defined in Article 3 “Guaranty” – as defined in Section 1.10(n) “Inactive Subsidiary” – as defined in Exhibit D “Inactive Subsidiary Interest” – as defined in Exhibit D “Indebtedness”– as defined in Section 7.17 “Instruments” - as defined in Exhibit A “Inventory” - as defined in Exhibit A “Investment Property” - as defined in Exhibit A “LC Collateral Account” – as defined in Section 10.1(g) “Letter of Credit Rights” - as defined in Exhibit A “Loan Document”- as defined in Section 11.16 “Material Adverse Effect” -as defined in Section 9.1(x) “Note” - as defined in Section 1.3(c) “Operating Documents” - as defined in Section 5.1(c) “OSHA” - as defined in Section 5.11 “Overadvances” - as defined in Section 1.1(f) “Permitted Guaranty” – as defined in Section 7.6 “Permitted Indebtedness” -as defined in Exhibit D 3 “Permitted Investments” -as defined in Exhibit D “Permitted Lien” -as defined in Exhibit D “Plan” - as defined in Section 5.10 “Prime Rate” - as defined in Section 1.3(e) “Pro Rata Percentage”- as defined in Section 1.1(a) “Protective Advances” - as defined in Section 8.5 “Qualified Accounts” - as defined in Section 1.1(c) “Required Lenders”- as defined in Section 1.1(f) “Revolving Loan” - as defined in Section 1.1(a) “Revolving Loan Account” – as defined in Section 1.1(e) “Settlement Date” - as defined in Section 1.3(i) “Subordinated Anthony Facility”- as defined in Section1.9(s) “Subsidiary(ies)” - as defined in Section 7.1 “Tangible Net Worth” - as defined in Section 7.16 “Termination Date” – as defined in Section 14.1 “Uniform Commercial Code” – as defined in Section 1.6 “Certain Interpretative Provisions” - as specified in Exhibit D AGREEMENTS ARTICLE 1.THE REVOLVING LOAN Section 1.1The Revolving Loan 1.1(a)Lenders agree to provide, in their sole and absolute discretion, an amount commensurate with, as to each Lender, the amount of the commitment for such Lender to make 4 advances in the aggregate for the Revolving Loan and Letters of Credit (“Commitment”) set forth on the signature page to this Agreement, or in the Assignment and Transfer Agreement to which such Lender is a party, as such amount may be reduced or increased in accordance with the provisions of this Agreement, and pro rata, as to each Lender at any time, a fraction, expressed as a percentage, the numerator of which is the amount of such Lender’s Commitment at such time and the denominator of which is the aggregate amount of all Commitments at such time (“Pro Rata Percentages”), severally and not jointly, at one time or from time to time, at the request of the Borrower, advances to the Borrower in an aggregate amount up to but not in excess of the Borrower’s Borrowing Base on a Revolving Loan basis (the “Revolving Loan”), which may be repaid and reborrowed during the term of this Agreement.The full amount of outstanding principal and interest on account of the Revolving Loan is to be payable on the earlier of (i) two (2) years from the date of this Agreement, (ii) as provided in Article 14 of this Agreement or (iii) upon a Default as provided in this Agreement. 1.1(b)The term “Borrowing Base” means an amount equal to the lesser of (i) Six Million Five Hundred Thousand ($6,500,000.00) Dollars or the sum of (ii) up to eighty-five (85%) percent of the face amount of the Borrower’s “Qualified Accounts” plus (iii) the lesser of (A) up to sixty-five percent (65%) of the face amount of the Borrower’s otherwise Qualified Accounts which are unbilled for not more than up to 60 days following completion of service or product, or (B) $2,000,000.00, but which, in no event, shall exceed fifty (50%) percent of the Borrowing Base (in each case all less reserves determined by Agent for advertising allowances, warranty claims and other contingencies) as that term is defined in this Agreement, less the full unpaid and outstanding balance of any letters of credit which Lenders in their sole and absolute discretion may issue on account of the Borrower. Agent has the right, from time to time, in its commercially reasonable discretion, to increase and/or decrease the amount or percentage of the Borrowing Base by written notice to the Borrower.The Borrowing Base set forth in this Agreement, or as may be hereafter set by Lenders, is a basis upon which Lenders have agreed to execute this Agreement.Such Borrowing Base reflects Lenders’ reasonable estimate of the risk and valuation of the Collateral in the administration of this Agreement and market and other conditions.The Borrowing Base is a mechanism for the monitoring by Lenders of the Borrower and not an obligation on the part of Agent. 1.1(c) The term “Qualified Accounts” means the “Accounts” (as that term is defined on Exhibit A annexed hereto) as to which the Borrower has furnished to Agent adequate written information at such times and in such form as has been or, from time to time, may be requested by Agent, which, taken selectively or as a whole, meet all of the herein criteria until collected, are not unpaid for more than ninety (90) days from the original date of invoice, which are payable in United States Dollars and arein all other respects acceptable to Agent in its sole and absolute discretion, and specifically exclude the following: (A) Accounts with respect to which the account debtor is an officer, director, employee, subsidiary or agent of the Borrower or an Affiliate thereof; 5 (B) Accounts with respect to which goods are placed on consignment, guaranteed sale, bill-and-hold, repurchase or return, or other terms by reason of which the payment by the account debtormay be conditional; (C) Accounts arising from progress billings, invoices for deposits and rebills of amounts previously credited, unapplied credits, or retainage; (D) Accounts with respect to which the account debtor is not billedin and paid from the United States of America unless such Account is (1) fully guaranteed and secured by an irrevocable letter of credit in form and substance satisfactory to Agent and drawn on a United States bank acceptable to Agent, or (2) is fully covered by foreign credit insurance pursuant to a policy satisfactory in form and substance to Agent and issued by an insurer acceptable to Agent; (E) Accounts which arise from a lease or other extended payment basis; (F) Accounts with respect to which the account debtor is the government of the United States or any subdivision or authority thereof unless assigned to Agent and otherwise in full compliance with the federal Assignment of Claims Act or any similar act or regulation and such compliance is satisfactory to Agent; (G) All Accounts owing by any account debtor if fifty (50%) percent or more of the Accounts due from such account debtor are deemed not to be Qualified Accounts hereunder; (H) Accounts with respect to which the Agent does not for any reason have a perfected first priority security interest, or with respect to which the Accounts are subject to any existing or prospective claim, lien, security interest or financing statement of any persons or entities, including without limitation, the United States, or any agencies or instrumentalities thereof, except for any Permitted Lien; (I) Accounts with respect to which the Borrower is or may become liable to the account debtor for goods sold or services rendered by the account debtor to the Borrower, to the extent of the Borrower’s existing or potential liability to such account debtor; (J) Accounts with respect to which the account debtor has disputed any liability or the account debtor has made any claim with respect to any other Account due to the Borrower, or Accounts any portion of which is otherwise subject to any right of setoff, deduction, breach of 6 warranty or other defense, dispute or counterclaim by the account debtor, or subject to contra Accounts; (K)that portion of the Accounts owed by any account debtor whichexceeds twenty-five (25%) percent of all of the Accounts; (L) that portion of any Accounts representing late fees, accounting service charges or interest; (M) Accounts of an account debtor where the account debtor is located in a state which requires a Notice of Business Activities Report or similar reportto be filed and the Borrower has not filed same for the current year, or where the Borrower is not otherwise authorized to transact business in said state, or where the Borrower is not in good standing in such state; (N) Accounts owed by any account debtor which is insolvent, transferred a bulk of its assets, or is the subject of an insolvency or bankruptcy proceeding; (O) that portion of any Accounts represented by contract rights, documents, instruments, chattel paper or general intangibles; (P) any and all Accounts of an account debtor whose credit-worthiness is not satisfactory to Agent in its sole credit judgment based on information available to Agent; (Q) Accounts deemed by Agent to constitute customer deposits, advanced payments or prepayments. References to percentages of all Accounts are based on dollar amounts of Accounts and not number of Accounts.Anything to the contrary notwithstanding, Agent has the right, in its sole and absolute discretion, to classify any Accounts as not being Qualified Accounts. 1.1(d) Without limiting any other rights, terms, conditions or remedies of Agent, all Revolving Loan advances or financial accommodations made or otherwise available to Borrower is subject to Agent’s continuing right, in its sole and absolute discretion, to withhold from Borrower a reserve, and to increase and decrease such reserve from time to time, if and to the extent that, in Agent’s sole judgment, such reserve is necessary when “Dilution” (defined as a percentage based upon the prior six (6) months resulting from dividing (a) bad debt write-downs, discounts, allowances, credits, and other items determined by Agent with respect to Accounts reported as “Qualified Accounts” by Borrower during such period to the extent the same reduce the balance below the amount so reported by Borrower by (b) the gross amount of Accounts reported by Borrower during such period) exceeds five (5%) percent, to protect the interests of Agent against possible non-payment of Accounts, for any reason, by account debtors, possible non-payment by 7 Borrower of any indebtedness owed to, or liens held by third parties (including, but not limited to a $25,000.00 reserve pending discharge of judgment entered November 3, 2000 in favor of AB Management in New York Supreme Court), to protect the interests of Agent against the possible adverse effect of any state of facts which does or would, with or without notice or passage of time, or both, constitute a Default hereunder and to reflect or take into account the aggregate amount of all deductions, credit memos, returns, adjustments, allowances, bad debt write-offs and other non-cash credits which are recorded to reduce accounts receivable in a manner consistent with current and historical accounting practices of the Borrower (“Dilution Factors”). 1.1(e)The Agent will charge the Revolving Loan Account (meaning the account on the Agent’s books, in the Borrower’s name, in which the Borrower will be charged with all Debt when due or incurred by the Agent or any Lender)for all Revolving Loan advances made by the Agent and the Lenders to the Borrower or for the Borrower’s account, and for all any other Debt, when due and payable hereunder.The Agent will credit the Revolving Loan Account with all amounts received by the Agent for the Borrower’s account, including, as set forth above, all amounts received by the Agent in payment of Collateral, and such amounts will be applied to payment of the Debt in the order and manner set forth herein.In no event will prior recourse to any Account or other Collateral granted to or by the Borrower be a prerequisite to the Agent’s or the Lenders’ rights to demand payment of any of the Debt.In addition, each Borrower agrees that neither the Agent nor any Lender has any obligation whatsoever to perform in any respect any of the Borrower’s contracts or obligations relating to the Collateral.The Borrower hereby authorizes the Agent to charge the Revolving Loan Account with the amount of all payments due under this Agreement as such payments become due.Any amount charged to the Revolving Loan Account bears interest at the rate provided for the Revolving Loan as applicable hereunder.The Borrower confirms that any charges which the Agent may make to the Revolving Loan Account as provided herein will be made as an accommodation to the Borrower and solely at the Agent’s discretion. 1.1(f) Any provision of this Agreement to the contrary notwithstanding, at the request of the Borrower, the Agent may in its sole discretion (but with absolutely no obligation), make Revolving Loan advances to the Borrower, on behalf of the Lenders, in amounts that exceed amounts that Agent may choose to advance hereunder (any such excess Revolving Loan are herein referred to collectively as “Overadvances”); provided that, no Overadvance will be made if it may result in a Default.Notwithstanding, Agent may without the consent of Required Lenders make an Overadvance of up to ten (10%) percent in excess of the Borrowing Base for not more than thirty (30) consecutive days;the term “Required Lenders” meaning, (a) at all times while there are (2) two or fewer Lenders hereunder, all of the Lenders, and (b) at all times while there are three (3) or more Lenders hereunder, those Lenders holding at least fifty-one percent (51%) of the total Commitments under the Revolving Loan (or fifty-one percent (51%) of the outstanding principal amount of the Revolving Loan outstanding as reflected by Agent’s records, in the event that the Commitment of any Lender has terminated. Section 1.2 - [Intentionally omitted] 8 Section 1.3 Interest Rate and Other Provisions Relating to The Revolving Loan 1.3(a)Interest accrues on the Revolving Loan at Agent’s floating Prime Rate (as that term is defined in this Agreement) plus one and one-half(1.50%) percent per annum. 1.3(b)Each change in the floating interest rate is to take effect simultaneously with a corresponding change in the Prime Rate without notice to Borrower.Interest is to be calculated on a daily basis with each day representing 1/360th of a year. 1.3 (c) The Revolving Loan is to be evidenced and authenticated by promissory note(s) issued by Borrower (each a “Note”) in the form required by Agent.Separate Notes are to be prepared and authenticated for the Lenders’ Pro Rata Percentage. 1.3(d)In the event of Default, whether declared or not (as defined in this Agreement), interest accrues at Agent’s option on the Revolving Loan and the Debt (as defined in this Agreement) at a rate equal to five (5%) percent above the interest rate otherwise payable hereunder. Borrower acknowledges that: (i) such additional rate is a material inducement to Lenders to make the Revolving Loan; (ii) Lenders would not have made the Revolving Loan in the absence of the agreement of the Borrower to pay such default rate; (iii) such additional rate represents compensation for increased risk to Lenders that the Revolving Loan will not be repaid; and (iv) such rate is not a penalty and represents a reasonable estimate of (a) the cost to Lenders in allocating resources (both personnel and financial) to the ongoing review, monitoring, administration and collection of the Revolving Loan and (b) compensation to Lenders for losses that are difficult to ascertain. 1.3(e)The “Prime Rate” means the fluctuating Prime Rate of interest published in the Wall Street Journal (or its successors and assigns) from time to time.The Prime Rate is established for the convenience of Lenders.It is not necessarily Lenders’ lowest rate.In the event that there should be a change in the Prime Rate, such change is effective on the date of such change without notice to Borrower or any Guarantor, endorser or surety.Any such change will not effect or alter any other term or conditions of anypromissory note or this Agreement. 1.3(f)Interest on the Revolving Loan is payable by the Borrower each month in arrears beginning on the first banking day of Agent in the month following the “Effective Date” (meaning, the latest date on which this Agreement and all related documents are executed by the Agent, all Lenders, Borrower and Guarantor), unless otherwise provided herein or in the Note.Agent may, at its sole and absolute discretion, charge unpaid interest or principal to any checking or other account of the Borrower or Guarantor, deduct unpaid interest or principal as and when due from any future advance to the Borrower, or apply any proceeds received byAgent to the payment of unpaid interest or principal.Any failure or delay by Agent in submitting an invoice(s) for interest payments does not discharge or relieve the Borrower of the obligation to render timely payments.Borrower is to maintain its primary operating accounts with Agent and is to maintain sufficient balances therein in a money market account maintained with Agent(of not less than $275,000.00 on an average monthly basis) at all times to enable Agent to directly charge all sums due to Agent. 1.3(g)In no event is the interest rate or other charges of this Agreement to exceed the highest rate permissible under law.If any provision of this Agreement or any other instrument 9 executed in connection thereto be construed or held to permit the collection of or to require the payment of any amount of interest in excess of that permitted by applicable law, the provisions of this paragraph control and override any contrary or inconsistent provision of this Agreement or instrument.The intention of the parties is to conform strictly to the applicable laws relating to maximum rates of interest.This Agreement and each other instrument evidencing or relating to the Debt are to be held subject to reduction or rebate as to any amount paid by or on behalf of the Borrower in violation of any such law. 1.3(h)The Agent, on behalf of the Lenders, is to disburse the Revolving Loan advances to the Borrower and is to handle all collections of Collateral and repayment of all Debt.It is understood that for purposes of advances to the Borrower, the Agent will also be using the funds of the Agent, and pending settlement, all interest accruing on such advances are payable to the Agent. 1.3(i)Unless the Agent has been notified in writing by any Lender prior to any advance to the Borrower that such Lender will not make the amount which would constitute its Pro Rata Percentage of the borrowing on such date available to the Agent, the Agent may assume that such Lender will make such amount available to the Agent on a “Settlement Date” (meaning, Wednesday of each week, or if any Wednesday is not a banking day on which all Lenders are open for business, the immediately preceding banking day on which all Lenders are open for business, provided that, after the occurrence of an event of Default or during a continuing decline or sudden increase in the principal amount of the Revolving Loan, the Agent, in its discretion, may require that the Settlement Date occur more frequently, even daily, so long as any Settlement Date chosen by the Agent is a banking day on which each Lender is open for business), and in reliance upon such assumption, the Agent may make available to the Borrower a corresponding amount.A certificate of the Agent submitted to any Lender with respect to any amount owing under this subsection is conclusive, absent manifest error.If such Lender’s Pro Rata Percentage of such borrowing is not in fact made available to the Agent by such Lender on the Settlement Date, the Agent is entitled to recover from the Borrower, on demand, such Lender’s Pro Rata Percentage of such borrowing, together with interest thereon (for the account of the Agent) at the rate per annum applicable to such borrowing, without prejudice to any rights which the Agent may have against such Lender hereunder.Nothing contained herein is deemed to obligate the Agent to make available to the Borrower the full amount of a requested advance when the Agent has any notice (written or otherwise) that any of the Lenders will not advance its Pro Rata Percentage thereof. 1.3(j) On each Settlement Date, the Agent and the Lenders are to each remit to the Agent, in immediately available funds, all amounts necessary so as to ensure that, as of the Settlement Date, the Lenders have advanced their respective Pro Rata Percentages of the Revolving Loan.Each Lender’s obligation to Agent to make the settlements pursuant to this Section 1.3 are absolute and unconditional and are not affected by any circumstance, including without limitation any set-off, counterclaim, recoupment, defense or other right which any such Lender or the Borrower has against the Agent, the Borrower, any other Lender or any other person but are subject to and need not be made by any Lender following, (w) the occurrence or continuance of a Default or an event of Default, (x) any adverse change in the condition (financial or otherwise) of the 10 Borrower, or (y) any breach of this Agreement or any other related document by the Borrower or any other Lender. Section 1.4[Intentionally omitted] Section 1.5Lockbox and Collections 1.5(a) Borrower is to establish a system of lockbox and blocked bank accounts with Agent, with respect to the collection of Accounts and the deposit of proceeds of Collateral acceptable to Lenders in all respects.The Borrower is to immediately (and not less frequently than daily) deliver, at its sole expense, to Agent, as agent for Lenders and subject to the terms of this Agreement, all proceeds of the Collateral (as that term is defined in this Agreement), including but not limited to any checks, cash, credit card sales and receipts, notes or other instruments or property received by the Borrower for deposit into such lockbox or other controlled account(s) designated by Agent which is to be applied in determining the outstanding balance of the Revolving Loan.Borrower is to (i) indicate on all of its invoices that funds should be delivered to and deposited into such accounts; (ii) direct all of its account debtors to deposit any and all proceeds of Collateral into such accounts; (iii) irrevocably authorize and direct any banks which maintain the Borrower’s initial receipt of cash, checks and other items to promptly wire transfer all available funds to such accounts; and (iv) advise all such banks of Agent’s security interest in such funds. 1.5(b)The balance of the Revolving Loan and availability under the Revolving Loan will be determined as follows: (A)Domestic checks received by Agent on or before 12:00 Noon of any banking day are to be deemed received by Agent on such banking day; (B)Domestic checks received by Agent after 12:00 Noon of any banking day are to be deemed received by Agent on the following banking day; (C)Any other form of proceeds received by Agent is to be deemed received by Agent when the Agent has received notification of collection (if notice of collection is received on or before 12:00 Noon of any such banking day, such proceeds are to be deemed to have been received by the Agent on such banking day; if notice of collection is received after 12:00 Noon of any such banking day, such proceeds are to be deemed to have been received by the Agent on the following banking day); (D)Any credit(s) to the account of the Borrower are conditioned upon final payment to Agent at its office in cash or solvent credits; (E)Any item(s) not collected or not paid are to be charged (at the then current advance rate) as a debit against the Revolving Loan or any account of the Borrower maintained with Agent. 11 1.5(c) Interest will continue to accrue on the amount of any checks or other proceeds received by Agent for a period of three (3) banking days after receipt (as defined in this Section). Section 1.6Monthly Statement Once each month Agent may render a statement of account to the Borrower reflecting the current status of the Revolving Loan.Such statement is to be deemed an accounting and an authenticated record within the meaning of the Uniform Commercial Code of the State of New York, as the same may be amended and in effect from time to time (the “Uniform Commercial Code”).If any statement or other determination made by Agent indicates that the outstanding balance of the Revolving Loan exceeds the Borrowing Base, the Borrower must immediately pay the excess balance to Agent.Such excess is not to be construed as a commitment or obligation of Agent to make advances in excess of the Borrowing Base.Each statement of account is to be considered correct, accepted by the Borrower and conclusively binding upon the Borrower, unless the Borrower gives notice to Agent to the contrary in writing within ten (10) banking days after the sending of the statement by Agent.If the Borrower disputes the accuracy of Agent’s statement, the Borrower’s notice is to specify in detail the basis of the dispute.If the Borrower requests an accounting more frequently than once per six (6) month period, Agent may charge the Borrower for the cost of each additional accounting. Section 1.7Method of Advances Advances under the Revolving Loan may be made through written requests from the Borrower from an individual purporting to be an authorized representative of the Borrower and other written notification or authentication acceptable to Agent, by deposit of the amount requested pursuant to this Agreement in such controlled account(s)required by this Agreement.All such requests, means of notification and writings are to be deemed conclusively binding upon the Borrower.In the event Agent honors a check of the Borrower resulting in the Borrower’s checking account being deemed overdrawn, Agent is to be deemed to have made an advance to the Borrower in the amount overdrawn on the Agent’s banking day immediately preceding the day on which the Borrower’s check is tendered to Agent for collection (even if that amount is in excess of the Borrowing Base).Notwithstanding, Agent has no obligation to honor any overdraft of the Borrower. Section 1.8Reimbursement of Increased Cost to Lenders If any law, regulation or guideline, or change in any law, regulation or guideline or in the interpretation thereof, or any order or ruling by any regulatory body, court or other governmental authority, or compliance by the Lenders with any request or directive (whether or not having the force of law) of any such regulatory body, court or authority, imposes, modifies, or deems applicable to Lenders any reserve, capital, special deposit or other requirement or condition in respect of the Debt, which results in an increased cost or reduced benefit to Lenders (as determined by reasonable allocation of the aggregate of such increased costs or reduced benefits to Lenders resulting from such event), then Borrower is to pay to Lenders from time to time upon demand additional amounts sufficient to compensate Lenders for such increased costs or reduced 12 benefits, together with interest on each such amount from a date ten (10) days after the date of such demand until payment in full thereof at the highest interest rate then applicable to any of the Debt.A certificate setting forth in reasonable detail such increased cost incurred or reduced benefit realized by Lenders as a result of any such event is to be conclusive as to the amount thereof, absent manifest error. Section 1.9Conditions Precedent to the Revolving Loan The discretion of Agent to make the Revolving Loan and the discretion by Agent to make any advances pursuant to this Agreement is further subject to the following conditions: 1.9(a)Such assurances (including certificates from representatives of the Borrower or Guarantor) that Agent requires that the representations and warranties of the Borrower and Guarantor set forth in this Agreement or relating to this Agreement are true, accurate and complete; 1.9(b)Such assurances (including certificates from representatives of the Borrower or Guarantor) that Agent requires that the proceeds of the Revolving Loan are to be utilized by the Borrower for the purposes set forth in this Agreement; 1.9(c)Such assurances (including certificates from representatives of the Borrower or Guarantor) that Agent requires that no event of Default defined in this Agreement or other documents relating to this Agreement exists, continues to exist, or would exist but for the lapse of time or notice; 1.9(d)Agent has received tax lien, judgment lien and Uniform Commercial Code searches from all jurisdictions reasonably required by Agent, and such searches verify that Agent has a first and only priority security interest in the Collateral, subject only to such liens on Schedule 1 hereof; 1.9(e) Borrower has delivered to Agent evidence satisfactory to Agent that all required insurance is in full force and effect, and Agent has confirmed that Agent has been named as a loss payee and additional insured with respect to the required insurance in a manner satisfactory to Agent; 1.9(f)All Uniform Commercial Code financing statements and similar documents required to be filed in order to effect in favor of Agent a first priority and exclusive perfected security interest in the Collateral (to the extent that such a security interest may be perfected by a filing under the Uniform Commercial Code or applicable law), has been properly filed in each office in each jurisdiction required.Agent has received (i) acknowledgement copies of all such filings (or, in lieu thereof, Agent has received other evidence satisfactory to Agent that all such filings have been made), and (ii) evidence that all necessary filing fees, taxes and other expenses related to such filings have been paid in full; 13 1.9(g)Agent has receivedcopy of the resolutions of the Board of Directors ofBorrower authorizing the execution, delivery and performance of the Revolving Loan documents to be executed by Borrower, certified by the Secretary or Assistant Secretary of Borrower as of the date hereof, together with a certificate of such Secretary or Assistant Secretary as to the incumbency and signature of the officer(s) executing the Revolving Loan documents on behalf of Borrower; 1.9(h)Agent has received: (i)a copy of the Certificate or Articles of Incorporation of Borrower, certified by the applicable authority in Borrower’s State of incorporation, and copies of the by-laws (as amended through the date hereof) of Borrower, certified by the respective Secretary or an Assistant Secretary thereof; and (ii) a copy of the Articles of Organization of Borrower, certified by the applicable authority in Borrower’s State of organization, and copies of the operating agreement (as amended through the date hereof) of Borrower, certified by the respective Secretary or Assistant Secretary or the manager thereof; 1.9(i)Agent has received an executed Officer’s Certificate of Borrower, satisfactory in form and substance to Agent, certifying that as of the date of the execution of this Agreement (i) the representations and warranties contained herein are true and correct in all material respects, (ii) Borrower is in compliance with all of the terms and provisions set forth herein and (iii) no Default or event of Default has occurred; 1.9(j)Borrower has delivered to Agent all information necessary for Agent to issue wire transfer instructions on behalf of Borrower for the initial and subsequent Revolving Loan and/or advances to be made under this Agreement, including disbursement authorizations in form acceptable to Agent; 1.9(k)Agent is satisfied that no Material Adverse Effect has occurred in the financial condition, business, prospects, profits, operations or assets of the Borrower, the Borrower’s Subsidiaries or the Guarantor. In addition, the Borrower has delivered to Agent and Agent is satisfied with such financial statements requested by Agent; 1.9(l)Agent and Borrower have entered into account agreements with respect to each depository account and Borrower has established cash balances in such demand deposit accounts at Agent of at least $275,000.00, which may be funded utilizing the proceeds of the initial Revolving Loan to be made under this Agreement; 1.9(m)Borrower’s existing credit facility with Webster Business Credit Corporation (the “Existing Webster Facility”) will have been terminated, all obligations of the Borrower and the Guarantor with respect thereto will have been paid or satisfied in full, utilizing the proceeds of the initial Revolving Loan to be made under this Agreement, and all liens and security interests in favor of Webster 14 Business Credit Corporation in connection therewith has been terminated and/or released upon such payment; 1.9(n)The Guarantor has executed and delivered to Agent the instruments of guaranty executed by RobertBrown and William Bartels(“Guaranty”); 1.9(o)Subject to the filing, priority and remedies provisions of the Uniform Commercial Code, the provisions of the Bankruptcy Code, insolvency statutes or other like laws, the equity powers of a court of law and such other matters as may be agreed upon with Agent, counsel for the Borrower and the Guarantor has delivered to Agent opinion(s) satisfactory to Agent opining, inter alia, that each Revolving Loan document to which Borrower or any Guarantor is a party is valid, binding and enforceable in accordance with its terms, as applicable, and that the execution, delivery and performance by Borrower and Guarantor of the Revolving Loan documents to which such person or entity is a party are (i) duly authorized, (ii) do not violate any terms, provisions, representations or covenants in the articles of incorporation, by-laws or other organizational agreement of Borrower or Guarantor, as the case may be, (iii) to the best knowledge of such counsel, do not violate any terms, provisions, representations or covenants in any agreement, mortgage, deed of trust, note, security agreement, indenture or other material contract to which any Borrower or Guarantor is a signatory, or by which Borrower or Guarantor (or any Borrower’s or Guarantor’s assets) are bound; and (iv) pending litigation with Safeway, Inc. has been satisfactorily resolved and/or any further resolution thereof will not have a Material Adverse Effect; 1.9(p)As of the date of the Effective Date, there is no (x) injunction, writ or restraining order restraining or prohibiting the consummation of the financing arrangements contemplated under this Agreement, or (y) suit, action, investigation or proceeding (judicial or administrative) pending against the Borrower or Guarantor, any Subsidiary of the Borrower or any of their assets, which, in the opinion of Agent, if adversely determined, could have a Material Adverse Effect; 1.9(q)Borrower and Guarantor have executed and delivered to Agent such additional Revolving Loan documents necessary to consummate the lending arrangements contemplated by this Agreement as set forth on such checklists prepared by or on behalf of Agent, including, but not limited to, Landlord Waiver for Michigan premises; 1.9(r)Borrower and Guarantor have fully complied with all of the terms and conditions of the commitment letter dated May 12, 2010 issued in connection herewith by Agent; 1.9(s)Michael Anthony Holdings, Inc. has executed and delivered an agreement of subordination on terms acceptable to Agent by which payment and performance of all indebtedness and Liens of the Borrower to Michael Anthony 15 Holdings, Inc. (the “Subordinated Anthony Facility”)has been subordinated in favor of the Debt due and Collateral pledged to the Agent;and 1.9(t)As of the date of the initial advance on account of the Revolving Loan, there will be available for Borrower to borrow an amount not less than$250,000.00, computed by a formula equal to the Borrowing Base minus the sum of (i) the outstanding amount of such initial advance plus (ii) all amounts due and owing to Borrower’s trade creditors past due in payment and any reserves determined by Agent, plus (iii) fees and expenses for which Borrower is liable hereunder but which have yet not been paid by Borrower (“Excess Availability”). ARTICLE 2.ADDITIONAL OBLIGATIONS OF THE BORROWER AND GUARANTOR Section 2.1Existing Obligations TheBorrower agrees to pay to Lenders and perform, when due, all debts, liabilities, duties, representations, covenants and warranties to Lenders, whether now or in the future existing, direct, indirect or acquired by negotiation, or the result of any derivative transaction, purchase, discount or assignment, primary or secondary, joint or several, fixed or contingent (regardless of form, existence of collateral therefor, whether guaranteed, or subject to a participation agreement), secured or unsecured, whether arising from an extension of credit, funds transfers, letter of credit, deposit relationship, or otherwise, and any amendments, extensions or renewals thereof, together with all costs, taxes, expenses and attorneys’ fees (whether or not charged by outside counsel) incurred in connection therewith relating to or incurred in connection with the Revolving Loan. Section 2.2Future Advances TheBorrower agrees to pay and perform, when due, future advances, Revolving Loan, debts, liabilities and duties to Lenders whether now or in the future existing, direct, indirect or acquired by negotiation, or the result of any derivative transaction, purchase, discount or assignment, primary or secondary, joint or several, fixed or contingent (regardless of form, existence of collateral therefor, whether guaranteed, or subject to a participation agreement), secured or unsecured, whether arising from an extension of credit, funds transfers, letter of credit, deposit relationship, or otherwise, and any amendments, extensions or renewals thereof, together with all costs, taxes, expenses and attorneys’ fees (whether or not charged by outside counsel) incurred in connection therewith relating to or incurred in connection with the Revolving Loan. Section 2.3Expenses in Preserving Interests of Agent TheBorrower agrees to pay on demand, such advances made by Lenders to or for the account of the Borrower, including advances for insurance, repairs to any Collateral, taxes, and such costs incurred by Agent (in its discretion and regardless as to whether any such advance increases the unpaid balance of the Revolving Loan or the Debt) in the discharge of any lien, 16 security interest, encumbrance, lease, pledge or assignment whether prior to or following judgment relating to or incurred in connection with the Revolving Loan. Section 2.4Obligations to Agent Affiliates TheBorrower agrees to pay and perform, when due, all other debts, liabilities, duties, representations, covenants and warranties of Borrower to any Affiliate of Lenders, whether now or in the future existing, direct, indirect or acquired by negotiation, or the result of any derivative transaction, purchase, discount or assignment, primary or secondary, joint or several, fixed or contingent (regardless of form, existence of collateral therefor, whether guaranteed, or subject to a participation agreement), secured or unsecured, whether arising from an extension of credit, funds transfers, letter of credit, deposit relationship, or otherwise, and any amendments, extensions or renewals thereof, together with all costs, taxes, expenses and attorneys’ fees (whether or not charged by outside counsel) incurred in connection therewith relating to or incurred in connection with the Revolving Loan. Section 2.5Expenses in Realizing Upon Security Interest The Borrower agrees to pay, on demand, all costs and expenses, including reasonable attorneys fees of both outside and in-house counsel, incurred by Agent to preserve, collect, protect, foreclose, sell, or otherwise realize upon Lenders’ security interest in the Collateral identified in this Agreement or in any other security agreement executed by the Borrower or Guarantor of the Revolving Loan or other obligation of the Borrower to Lenders whether prior to or subsequent to judgment relating to or incurred in connection with the Revolving Loan. Section 2.6Expenses in Enforcing and Defending Rights The Borrower agrees to pay, on demand, all costs and expenses, including reasonable attorneys fees of both outside and in-house counsel, incurred by Agent or Lenders in the prosecution or defense of any action or proceeding relating to the subject matter of this Agreement or other agreement or instrument executed by the Borrower or Guarantor relating to or incurred in connection with the Revolving Loan, whether prior to or following judgment, relating to or incurred in connection with the Revolving Loan. Section 2.7Costs of Agent The Borrower agrees to pay, on demand, to Agent all costs and expenses incurred by Lenders in the preparation, execution and administration of this Agreement or any other Loan Document, including, but not limited to, reasonable fees and expenses of Agent’s attorneys, consultant and other professionals, search fees, such fees payable pursuant to this Agreement, and other out-of-pocket expenses whether prior to or following judgment relating to or incurred in connection with the Revolving Loan. 17 ARTICLE 3.THE DEBT For purposes of this Agreement: (a) the term “Debt” is defined as the Revolving Loan (including future advances) together with interest thereon and the other amounts to be paid and the additional obligations to be performed by any Borrower underArticle 1 and Article 2 of this Agreement; and (b) the term “Guarantor Obligations” is defined as the guaranty of the Debt in the Guaranty and the other amounts to be paid and the additional obligations to be performed by any Guarantorunder the Guaranty. ARTICLE 4.SECURITY INTEREST To secure the payment and performance by the Borrowerof the Debt to Lenders, each Borrower hereby pledges, sets over, assigns, delivers and grants a continuing security interest (which the parties intend to have first priority) to the Agent (for the benefit of all of the Lenders) in all of its Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts, Equipment, General Intangibles, Goods, Instruments, Inventory,Investment Property, Letter of Credit Rights and all other assets and property (other than any Foreign Subsidiary Interest or any Inactive Subsidiary Interest) more particularly described in Exhibit A annexed hereto and incorporated herein and in the insurance for the benefit of Agent described in Section 6.13 of this Agreement.Each Borrower hereby pledges, sets over, assigns, delivers and grants such additional security interests set forth in such other security agreements and control agreements delivered by any Borrower in connection with this Agreement.The foregoing is referred to, collectively, as the “Collateral.”However, the Collateral does not include any Foreign Subsidiary Interest or any real property lease.The security interest pledged, set over, assigned and granted by the Borrower to the Agent (for the benefit of all of the Lenders) in the Collateral is to be a first and only priority security interest pursuant to applicable law (unless otherwise provided in this Agreement or any other Loan Document) and the Borrower will take all such action to create and perfect such security interest as Agent may reasonably require. ARTICLE 5.REPRESENTATIONS AND WARRANTIES TO AGENT In order to induce Lenders to execute this Agreement, the Borrower, for itself, and its Domestic Subsidiaries (collectively, “they”, “them” or “their”) makes the following representations and warranties to Lenders: Section 5.1Organization and Standing 5.1(a) They are duly organized, validly existing registered organizations in good standing under the laws of the state of formation. The spelling and identification of them in this Agreement are accurate in all respects and consistent with their registration.They are duly licensed or qualified to do business in each jurisdiction in which qualification is required by law, and they are in good standing in all such jurisdictions.They have full corporate power and authority to own their properties and to carry on business in all jurisdictions where they are doing business.All leases relating to the current use by them of properties or assets are in full force and effect. 5.1(b)They possess all licenses, permits, franchises, patents, copyrights, trademarks, and trade names, or rights thereto, to conduct their respective business substantially as now 18 conducted and as presently proposed to be conducted in all material respects, and are not in violation ofrights of others in any material respect with respect to any of the foregoing. 5.1(c)Agent has been provided with a true copy of each of the filed Certificate of Incorporation, bylaws and authorizing resolutions respecting its Loan Documents for each Borrower, SGRP’s published charters and policies, and any amendments thereto (collectively and where applicable “Operating Documents”) of them as the same are still in full force and effect.Agent may rely on the accuracy and integrity of the Operating Documents.Borrower has the authority to execute this Agreement and perform the undertakings set forth herein. 5.1(d)There has been no Certificate of Cancellation or Certificate of Dissolution filed on behalf of them, nor have they been de facto dissolved by any event such as the death, retirement, resignation, expulsion, bankruptcy or dissolution of any shareholder, partner or member or any other event which would cause the dissolution of them pursuant to applicable law. 5.1(e)The individual(s) executing this Agreement on behalf of the Borrower are authorized as officers to do so andto bind and obligate Borrower pursuant to the terms hereof. 5.1(f)The provisions of this Agreement are not inconsistent with the provisions of the Operating Documents. Section 5.2Power 5.2(a)The Borrower has the power to execute, deliver and carry out this Agreement and other Loan Documents executed by it.Borrower’s governing boards have duly authorized and approved the terms of this Agreement and the other Loan Documents and all related actions.Except for the filing of the contemplated Uniform Commercial Code Financing Statements and Patent and Trademark Collateral Assignments contemplated hereunder, no other action, whether by resolution, governmental entity, or otherwise, is necessary for the consummation of the transactions contemplated by this Agreement.The Borrower’s performance hereunder does not and will not constitute a breach or default of any material agreement or law to which it is subject. 5.2(b) This Agreement and the other Loan Documents, upon execution and delivery, will constitute the legal, valid and binding agreements of the Borrower, enforceable in accordance with their respective terms except as may be limited by applicable bankruptcy or insolvency law, or by general principles of equity. Section 5.3Litigation There are no judgments, lawsuits (other than Safeway, Inc.), judicial proceedings, investigations or complaints pending or threatened against Borrower relating to any aspect of their business or properties, including but not limited to environmental protection, that if adversely determined would be reasonably likely to have a Material Adverse Effect.Borrower is not in default with respect to any judgment, order, injunction or assessment issued by any court or any 19 governmental agency relating to any aspect of their business or properties or relating to their ability to consummate the transactions contemplated by this Agreement. Section 5.4Financial Statements and Solvency 5.4(a) Prior to the execution of this Agreement, the Borrower has delivered to Agent SGRP’s annual and quarterly reports and proxy statement most recently filed with the Securities and Exchange Commission, which reports contain the consolidated financial statements of SGRP and its Subsidiaries, and Borrower’s unaudited combined internal financial statements dated April 16, 2010 (collectively, the “Delivered Financials”) requested by Agent.The financial statements included in the Delivered Financials are accurate and complete in all material respects, have been prepared in accordance with generally accepted accounting principles consistently applied (“GAAP”), reflect or provide for all fixed and contingent claims against debts and liabilities as of the dates thereof in accordance with GAAP, and fairly and accurately present the assets, liabilities, results of operations and capital of the covered parties as at the dates thereof in all material respects.There has not been any material adverse change in the Borrower’s financial condition between the date of the most recent of the Delivered Financials and the date of this Agreement.To the best knowledge of the Borrower, no fact or condition exists, is contemplated or threatened that would be reasonably likely to cause any such material adverse change at any time in the foreseeable future. 5.4(b) Except as shown on the Delivered Financials and liabilities subsequently accrued in accordance with GAAP, the Borrower has no unaccrued liabilities as of the date hereof which would materially and adversely affect its financial condition. 5.4(c) All books and records of account are accurate, complete and properly reflect all transactions purported to be documented thereby in all material respects in accordance with GAAP. 5.4(d) Borrower’s consolidated assets, at a fair valuation (and including, without limitation, contribution rights and other contingent assets related to contingent liabilities), exceed Borrower’s consolidated liabilities (including, without limitation, contingent liabilities) at each time of an advance of the Revolving Loan.Borrower is paying its debts as they become due (subject to its normal payment practices), and taking into account availability of the Revolving Loan, Borrower has consolidated capital and consolidated assets sufficient to carry on its business. 5.4(e)None of the Domestic Subsidiaries (all of which are listed and identified on Schedule 2 annexed hereto), other than those constituting any Borrower or Foreign Subsidiary, are operating entities or have any assets or liabilities other than intercompany debt, goodwill, tax attributes, ownership of other Subsidiaries or the like.All of the operating assets of the business maintained by the Borrower in the United States are owned or leased by the Borrower. 20 Section 5.5Compliance with Law 5.5 (a)They are, and at all times during the past have been, in compliance in all material respects with all laws, governmental rules and regulations applicable to their business and properties, including those relating to environmental protection. 5.5(b)They are, and at all times during the past have been, in compliance in all material respects with all requirements of the Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., including, but not limited to, those regulations promulgated by the Architectural and Transportation Barrier Compliance Board at 36 CFR 1191 et seq., and by the Department of Justice at 28 CFR 36 et seq. Section 5.6No Adverse Restrictions They are not subject to any provision in their Operating Documents, any contract (other than a Loan Document),mortgage, lease, judgment, court order, rule or regulation, or any other restriction of any kind (other than tax and other laws affecting businesses generally) that is now, or could reasonably be expected to become in the future unduly burdensome or which could reasonably be expected to materially and adversely affect their business and properties, the results of their operations ortheir ability to fulfill any obligations in this Agreement or in any document relating thereto.No material contract, instrument, understanding, judgment, statute, court order, rule or regulation to which they are a party or by which they are bound has been or will be violated or breached by the execution and performance of this Agreement. Section 5.7Taxes and Tax Returns 5.7(a)They have filed all federal and state tax returns which were required to be filed as of the date of this Agreement. 5.7(b) The provisions for taxes shown in the Delivered Financials are sufficient to satisfy all taxes due and all assessments received for all periods ended on or prior to the dates thereof. 5.7(c) As of the date of this Agreement, no taxes are due from Borrower and no tax liabilities have been assessed or proposed against Borrower which either remain unpaid or are not otherwise provided for in the Delivered Financials. 5.7(d) They are not aware of any basis upon which any assessment for a material amount of additional taxes can be made against them based on their current sales, revenues, payroll, gains, income, franchises, valuations and other taxable items (other than increases in taxes, levies and other governmental charges affecting businesses generally). 21 5.7(e) They have not signed any extension agreement with the Internal Revenue Service or any governmental authority or given any waiver of a statute of limitations with respect to the payment of taxes. 5.7(f) The results of any governmental examination or audit of tax returns prior thereto are properly reflected in the Delivered Financialsin accordance with GAAP. 5.7(g) All taxes which they are required by law to withhold or collect (the “Withholding Taxes”) have been duly withheld and collected in all material respects.To the extent required, they have paid over the Withholding Taxes to the proper governmental authorities on a timely basis or have reflected them as a liability in the Delivered Financials in accordance with GAAP. Section 5.8Title to Collateral The Borrower has good and marketable title to all of its tangible and intangible assets subject only to the Permitted Liens.The Borrower has good and marketable title and rights to the Collateral except for the Permitted Liens.The Borrower has the right and power to grant the security interests in and to the Collateral provided by or referred to in this Agreement.Except for the Permitted Liens, none of the Collateral is or is about to become subject to any other assignment, mortgage, pledge, lien, security interest, lease or encumbrance by virtue of the execution or performance of this Agreement. Section 5.9Use of Proceeds of the Revolving Loan 5.9(a)The Borrower is not engaged in the business of extending credit for the purpose of purchasing or carrying margin stock within the meaning of Regulation U of the Board of Governors of the Federal Reserve System.The proceeds of the Revolving Loan are not intended by the Borrower to be used to purchase or carry any margin stock or to reduce or retire any indebtedness incurred for such purpose.If requested by Agent, the Borrower has furnished to Agent statements in conformity with the requirements of Federal Reserve Form U-1 referred to in Regulation U to the foregoing effect. 5.9(b)The Borrower is a “United States person(s)” and does not intend to apply the proceeds of the Revolving Loan directly or indirectly to the “acquisition” of “stock” of a “foreign issuer” or “debt obligation” of a “foreign obligor”, as such terms are defined in the United States Interest Equalization Tax Act, or to take or permit any other action which would subject Agent to the tax imposed by said Act. 5.9(c)The Borrower is not an “investment company”, or an “affiliated person” of, or “promoter” or “principal underwriter” for, an “investment company”, as such terms are defined in the Investment Company Act of 1940.The application of the proceeds and repayment thereof of the Revolving Loan by the Borrower and the performance of the transactions contemplated by this Agreement will not violate any provision of said Act, or any rule, regulation or order issued by the Securities and Exchange Commission thereunder. 22 5.9(d)The Revolving Loan has been requested by Borrower for working capital business purposes (and not for personal, household or family purposes) and to retire indebtedness owed to Webster Business Credit Corporation. Section 5.10ERISA Borrower is in compliance in all material respects with the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and the related provisions of the Internal Revenue Code, and with all regulations and published interpretations issued thereunder by the United States Treasury Department, the United States Department of Labor and the Pension Benefit Guaranty Corporation (“PBGC”).Neither a reportable event as defined in Section 4043 of ERISA, nor a prohibited transaction as defined in Section 406 of ERISA or Section 4975 of the Internal Revenue Code, has occurred and is continuing with respect to any employee benefit plan subject to ERISA established or maintained, or to which contributions have been or may be made, by Borrower or by any trade or business (whether or not incorporated) which together with Borrower would be treated as a single employer under Section 4001 of ERISA (any such trade or business being referred to as an “ERISA Affiliate,” and any such employee benefit plan being referred to as a “Plan”).No notice of intention to terminate a Plan has been filed nor has any Plan been terminated;the PBGC has not instituted proceedings to terminate, or to appoint a trustee to administer, any Plan, nor do circumstances exist that constitute grounds for any such proceedings; and neither Borrower nor any ERISA Affiliate has completely or partially withdrawn from any multiemployer Plan described in Section 4001(a) (3) of ERISA.Borrower and each ERISA Affiliate has met the minimum funding standards under ERISA with respect to each of its Plans; no Plan of Borrower or of any ERISA Affiliate has an accumulated funding deficiency or waived funding deficiency within the meaning of ERISA; and no material liability to the PBGC under ERISA has been incurred by Borrower or any ERISA Affiliate. Section 5.11OSHA Borrower has duly complied with, and its facilities, business, leaseholds, equipment and other property are in compliance in all material respects with, the provisions of the federal Occupational Safety and Health Act (“OSHA”) and all rules and regulations thereunder and all similar state and local laws, rules and regulations; and there are no outstanding citations, notices or orders of non-compliance issued to Borrower or relating to its facilities, business, leaseholds, equipment or other property under any such law, rule or regulation. Section 5.12Inventory The Inventory of the Borrower consists of items of a quality and quantity usable or saleable in the ordinary course of its business and is in compliance with the Fair Labor Standards Act.The value of obsolete items, items below standard quality and items in the process of repair have been written down to realizable market value, or adequate reserves have been provided.The 23 value of Inventory reflected on the Delivered Financials is set at the lower of cost or market in accordance with GAAP. Section 5.13Accounts The most recent list of Accounts of the Borrower delivered to Agent is complete, and contains an accurate aging.All of the billed Accounts are collectible, are subject to no undisclosed counterclaims or setoffs of any nature whatsoever, and require no further action to constitute such accounts as due and owing by the account debtors.None of the Accounts includes any conditional sales, consignments or sales on any basis other than that of an absolute sale in the ordinary and usual course of business, except as otherwise noted.No agreement has been made with any customer under which any deductions or discounts may be contractually claimed except regular discounts and concessions in the usual course of business. Section 5.14No Consents or Approvals Needed Under the state of the applicable law at the time of the signing of this Agreement, no approval, consent, authorization, or notice by or to any party, including a governmental entity, is required in connection with this Agreement and the consummation of the transactions and matters covered by this Agreement. Section 5.15Environmental Compliance 5.15(a)None of the Collateral or real or personal property owned or occupied by them ever been used by previous owners or operators to refine, produce, store, handle, transfer, process or transport hazardous substances, hazardous wastes, pollutants or other related substances as those terms are defined by state or federal law.The Borrower has not nor intends to use any of its Collateral or real or personal property owned or occupied by it for the purpose of refining, producing, storing, handling, transferring, processing or transporting such hazardous substances, hazardous wastes, pollutants or other related substances. 5.l5(b)No friable asbestos or any substance containing asbestos deemed hazardous by federal or state regulations has been installed in the Collateral. 5.15(c)Neither the Collateral or real or personal property owned or occupied by them are in violation of or subject to any existing, pending, or, to their best knowledge, threatened investigation or inquiry or to any remedial obligations under any federal or state laws pertaining to health or the environment, including, but not limited to the Hazardous and Solid Waste Amendments of 1984 Pub. L98-616 (42 U.S.C. 699 et. seq., as amended); the Resource Conservation and Recovery Act (42 U.S.C. 6901 et. seq., as amended) and the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. 9601 et seq., as amended); (all such federal, state, county, municipal or other laws, ordinances or regulations are hereinafter collectively referred to as the “Environmental Laws”). 24 5.15(d)They have not obtained and are not required to obtain any permits, licenses or similar authorizations to construct, occupy, operate or use any buildings, improvements, fixtures and equipment by reason of any Environmental Laws. 5.15(e)None of the Collateral or real or personal property owned or occupied by them has, is now or is intended to be used as a major storage facility or for the operation of a hazardous substance or waste disposal facility as those terms are defined by any Environmental Laws. 5.15(f)No lien or claim has been attached to or made against them, any revenues, the Collateral or any real or personal property owned or occupied by them for damages or cleanup and removal costs, as those terms are defined by any Environmental Laws arising from an intentional or unintentional act or omission of them or any previous owner or operator of their real or personal property resulting in the releasing, spilling, pumping, pouring, emitting, emptying, discharging or dumping of hazardous substances, hazardous wastes, pollutants or other related substances as those terms are defined by any Environmental Laws. 5.15(g)Neither they nor any occupant has taken any intentional or unintentional act or omission resulting in the releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging or dumping of hazardous substances, hazardous wastes, pollutants or related substances as those terms are defined by any Environmental Laws. Section 5.16 Identification of the Borrower and Domestic Subsidiaries 5.16(a)Schedule 2 annexed hereto sets forth a complete and accurate list of all names by which the Borrower and Domestic Subsidiaries are known or under which they are conducting business, including, without limitation,fictitious names, alternate names and trade names.Schedule 2 sets forth all of the federal tax identification numbers of the Borrower and Domestic Subsidiaries, and their organizational numbers (if any) assigned by the state of their organization. 5.16(b)Schedule 2 annexed hereto sets forth a complete and accurate list of all offices and locations at which they conduct any of their business or operations, the locations of all Collateral and records relating to Collateral and their chief executive office, if any. 5.16(c)They have not, within the six (6) year period immediately preceding the Effective Date, changed their name, been the survivor of a merger or consolidation, or acquired all or substantially all of the assets of any person or entity except as otherwise set forth in Schedule2. 5.16(d)All of the issued and outstanding capital stock or other ownership interests of the Borrower is owned and registered as otherwise disclosed in writing by or on behalf of the Borrower.Schedule 2 annexed hereto sets forth a complete and accurate list of all Domestic Subsidiaries of the Borrower and attaches copies of all applicable shareholder agreements (if any) among the Borrower and its Domestic Subsidiaries. 25 5.16(e) Schedule 2 annexed hereto sets forth the North American Industry Classification SystemCode(s) (“NAICS”) applicable to the properties and operations of Borrower. Section 5.17Duration and Effect of Representations and Warranties 5.17(a)The representations and warranties made to Agent in this Article 5 are to be true, accurate and complete for the duration of the term of this Agreement, and in particular, apply at each time borrower requests an advance of the Revolving Loan. 5.17(b)None of the representations, warranties or statements made to Agent in this Agreement or in connection with this Agreement contain any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statements made not misleading. ARTICLE 6.COVENANTS TO AGENT In order to induce Lenders to execute this Agreement, the Borrower, for itself, and its Domestic Subsidiaries (collectively, “they”, “them”, or “their”) makes the following affirmative covenants to Lenders: Section 6.1Payment of Debt Borrower is to pay all of its obligations, including the Debt to Lenders, when due in accordance with such documents evidencing or documenting such obligations including but not limited to, this Agreement. Section 6.2Change of Financial Conditions Any fact or circumstances which could reasonably be expected to have or create a Material Adverse Effect on them are to be immediately brought to the attention of Agent. Section 6.3Litigation They are to within ten (10) days following knowledge thereof notify Agent if any judgments, lawsuits, losses, claims, judicial proceedings, investigations, complaints, notices, or citations including but not limited to, those relating to occupational health, safety, or environmental protection, are pending or threatenedin an amount claimed of $250,000.00 or more in excess of insurance coverage, individually or in the aggregate. 26 Section 6.4Organization and Standing They are to continue to be duly licensed or qualified to do business in each jurisdiction in which qualification is required by law, and to continue to be in good standing and will preserve legal existence. Section 6.5Compliance with Law They are to comply in all material respects with all laws, governmental rules and regulations applicable to their business (including collection of Accounts) and properties. Section 6.6Taxes They are to make due and timely payment of all Federal, State and local taxes and assessments required by law and to execute and deliver to Agent, on demand, appropriate certificates attesting to the payment or deposit of any such taxes or assessments. Section 6.7Reports They are to provide to Agent (for Agent or governmental authority having jurisdiction) in form and substance satisfactory to Agent: 6.7(a)As soon as available, but in no event later than one hundred twenty (120) days after the end of each fiscal year of SPAR Group, Inc., its Annual Report on Form 10-K containing a consolidating and consolidated balance sheet as of the end of such year and statements of income, cash flows and changes in equity for such year (all in reasonable detail and with all notes and supporting schedules), prepared on a certified audited basis by an independent certified public accountant satisfactory to Agent (it being agreed that Rehmann Robson is satisfactory) and attested to in accordance with Sarbanes-Oxley by the chief financial officer of SPAR Group, Inc. as presenting fairly its financial condition as of the dates and for the periods indicated and as having been prepared in accordance with GAAP, except as may be otherwise disclosed in such financial statements or the notes thereto.SPAR Group, Inc. is to also deliver a certificate as to its compliance with all applicable financial covenants herein (containing detailed calculations of all financial covenants) for the period then ended and whether any event of Default exists, and, if so, the nature thereof and the corrective measures SPAR Group, Inc. proposes to take (“Compliance Certificate”); 6.7(b)As soon as available, but in no event later than sixty-five (65) days after the end of the first, second and third quarterly fiscal periods of SPAR Group, Inc., its then current Quarterly Report on Form 10-Q containing a consolidating and consolidated balance sheet as of the end of such period and statements of income, cash flows and changes in equity for such period commencing at the end of the previous fiscal year and ending with the end of such period (all in reasonable detail and with all notes and supporting schedules),prepared on a reviewed basis by an independent certified public accountant satisfactory to Agent, as presenting fairly SPAR Group, Inc.’s financial condition as of the dates and for the periods indicated and as having been prepared in accordance with GAAP, except as may be otherwise disclosed in such financial statements or the notes thereto, attested to in accordance with Sarbanes-Oxleyby the chief financial officer of SPAR Group, Inc.; 27 6.7(c) As soon as available, but in no event later than one hundred twenty (120) daysafter the end of each fiscal year of Borrower, a consolidating balance sheet as of the end of such period and statements of income, cash flows and changes inequity for such period commencing at the end of the previous fiscal year and ending with the end of such period (all in reasonable detail and with all notes and supporting schedules) prepared by the Borrower and certified as a fair presentation by the chief financial officer of the Borrower, and accompanied by a Compliance Certificate; 6.7(d) As soon as available, but in no event later than sixty-five (65) days after the end each fiscal quarter of Borrower, a consolidatingbalance sheet as of the end of such period and statements of income, cash flows and changes in equity for such period commencing at the end of the previous fiscal quarter and ending with the end of such period (all in reasonable detail and with all notes and supporting schedules) prepared by the Borrower, certified as a fair presentation by the chief financial officer of the Borrower, and accompanied by a Compliance Certificate; 6.7(e) On or before the tenth (10th) day of each month (and more frequently if requested by Agent or desired by Borrower), a borrowing base certificate in form and substance satisfactory to Agent certifying the face amount of all Qualified Accounts in the aggregate, and on or before the twentieth (20th) day of each month, a borrowing base certificate in form and substance satisfactory to Agent certifying the face amount of all unbilled Qualified Accounts in the aggregate; 6.7(f) On or before the tenth (10th) day of each month, a detailed aging report setting forth the amount due and owing on Accounts on the Borrower’s books as of the close of the preceding month, together with a reconciliation report satisfactory to Agent showing all sales, collections, payments and adjustments to Accounts, together with a current list of names and addresses of all account debtors on the Borrower’s books as of the close of the preceding month; 6.7(g) On or before the tenth (10th) day of each month, a detailed aging report setting forth the amount due and owing on the Borrower’s accounts payable on the Borrower’s books as of the close of the preceding month, together with a reconciliation report satisfactory to Agent showing all purchases, payments and adjustments to accounts payable on the Borrower’s books as of the close of the preceding month; 6.7(h) On a weekly basis (and more frequently as requested by Agent), reports and supporting documents evidencing the Borrower’s sales, credits, remittances and collections and all other adjusting entries in form and substance satisfactory to Agent; 6.7(i) Immediately, notice of any change in the status any material Account from one that is Qualified to one which is not; 6.7(j) Immediately, notice of the rejection of goods, delay in performance, or claims made in regard to Accounts in any material respect; 28 6.7(k) Immediately, notice, in such form acceptable to Agent, stating such information and attaching such pertinent documentation as to any and all claims, citations, demands, notices or events, the occurrence of which would make any representation, warranty or covenant of them to be untrue or incapable of performance. 6.7(l) Upon demand: (A) Certificates of insurance and loss payable endorsements for all policies of insurance to be maintained pursuant to this Agreement; (B) An estoppel certificate executed by an authorized representative of them indicating that there then exists no event of Default and no event which, with the giving of notice or lapse of time, or both, would constitute an event of Default under any material agreement to which they are a party; not less than quarterly, such estoppel certificate must specify that there then exists no event(s) of Default defined in this Agreement; (C) All original and other documents evidencing right to payment or evidencing Accounts, including but not limited to invoices, original orders, shipping and delivery receipts; (D) All information received by the Borrower affecting the financial status or condition of any account debtor; (E) Assignments, in form acceptable to Agent, of all Qualified Accounts, and of the monies due or to become due on specific contracts; and 6.7(m) From time to time such information as Agent may reasonably request, including cash flow analysis and information otherwise to be submitted in accordance with this Section; in addition, financial projections within thirty (30) days following the end of each fiscal year of SPAR Group, Inc. 6.7(n) Promptly after preparation or receipt: (A) Upon the request of Agent, copies of all material reports and notices, other than routine annual reports, which the Borrower files with or receives under ERISA, OSHA or any occupational safety, pension or retirement, or Environmental Laws; and (B) Copies of any statement or report (other than routine interest invoices) furnished to any other party pursuant to the terms of any indenture, loan, or credit or similar agreement and not otherwise required to be furnished to Agent pursuant to this Agreement. 29 6.7(o) At the request of Agent, SGRPis to provide to Agent certified copies of its current federal income tax returns within fifteen (15) days of filing of same. Section 6.8Access to Records and Property At any time and from time to time, upon the request by Agent at least five (5) banking days notice to Borrower (absent a Default), they are to give any representatives of Agent or independent contractor selected by Agent access during normal business hours (and after Default at any time) to examine, audit, copy or make extracts from, any and all books, records and documents in their possession relating to their affairs and the Collateral, and to inspect any of their properties wherever located at the expense of Borrower, payable upon demand by Agent. From time to time with at least fifteen (15) days prior notice to Borrower (absent a Default), but not more than three (3) times per year (and after Default at any time), Agent may conduct a field examination and appraisal of the Collateral. Agent may engage the services of an appraiser in providing the current appraisal which expense is to be paid by Borrower upon demand by Agent.All such expenses relating to the foregoing are payable by the Borrower upon demand and are part of the Debt. Section 6.9[Intentionally omitted] Section 6.10Preservation of Title to Collateral They are to immediately notify Agent of any material loss or damage to, or any occurrence which would adversely affect the security interest of Agent in and to the Collateral.The Collateral is to be free and clear of all assignments, mortgages, pledges, liens, security interests, leases, or encumbrances, in each case except for any Permitted Lien.The Borrower is to continue to maintain good and marketable title to the Collateral, except for any Permitted Lien or as otherwise provided in this Agreement or any other Loan Document, at the sole expense of the Borrower. Section 6.11Financial Records and Location of Collateral They are to maintain true, accurate and complete books, records, and accounts of their business affairs in accordance with GAAP.The Borrower is to keep accurate records of the Collateral, which records are at all times to be physically located at the office of the Borrower in Auburn Hills, Michigan, set forth on Schedule 2.All tangible Collateral is to be physically located at the addresses of the Borrower set forth on Schedule 2, unless otherwise agreed by Agent and documented to the satisfaction of Agent. Section 6.12Condition of Buildings and Collateral All Collateral is to be used solely by the Borrower in connection with its business.The Borrower is to maintain the Collateral and they are to maintain in all material respects their buildings, plants, improvements and structures in good condition, repair and in compliance with all zoning laws, ordinances, and regulations of governmental authorities having jurisdiction. 30 Section 6.13Insurance 6.13(a) The Borrower (and its Domestic Subsidiaries, if any) is to maintain in full force and effect on the Collateral (and on all of its other assets, if requested by Agent), the following insurance: (i)Comprehensive general public liability insurance in an amount not less than that amount acceptable to Agent; (ii)“All-Risk” coverage policy of fire, pilferage, theft, burglary, loss in transit, title and extended coverage hazard insurance (together with vandalism and malicious mischief endorsements) in an aggregate amount not less than 100% of the agreed upon full insurable fair market value of the Collateral; (iii)If the Collateral is required to be insured pursuant to the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of 1968, and the regulations promulgated thereunder, flood insurance in an amount not less than the outstanding principal balance of the Revolving Loan or the maximum limit of coverage available, whichever amount is less; (iv)Business interruption and/or loss of rental insurance sufficient to pay, during the period of interruption or loss, normal operating expenses in connection with the Collateral; (v)Boiler and machinery insurance covering vessels, air tanks, boilers, machinery, pressure piping, heating, air conditioning and elevator equipment in such amounts as Agent requires from time to time, provided that such equipment is part of the Collateral; and (b)Each insurance policy required under this Section 6.13 is to be written by insurance companies authorized or licensed to do business in New York reasonably acceptable to Agent, and is to be on such forms and written by such companies as reasonably approved by Agent. (c)Each insurance policy required under this Section 6.13 providing insurance against loss or damage to property is to be written or endorsed so as to (i) contain a New York secured party, or loss payee endorsement, as the case may be, or its equivalent, and (ii) make all losses payable directly to the Agent, without contribution, in such form as may be reasonably acceptable to Agent. (d)Each insurance policy required under this Section 6.13 providing public liability coverage is to be written and endorsed so as to name the Agent as an additional insured, as its interest may appear. 31 (e)Each insurance policy required under this Section 6.13 is to contain a provision to the effect that such policy is not to be canceled, altered or in any way limited in coverage or reduced in amount unless the Agent is notified in writing at least thirty (30) days prior to such change.At least thirty (30) days prior to the expiration of any such policy, the Borrower is to furnish evidence satisfactory to the Agent that such policy has been renewed or replaced or is no longer required by this Section. (f)Each insurance policy required under this Section 6.13 (except flood insurance written under the federal flood insurance program) is to contain an endorsement by the insurer that any loss is to be payable to Agent, as its interest may appear, in accordance with the terms of such policy notwithstanding any act or negligence or breach of any warranty of or by the Borrower which might otherwise result in forfeiture of said insurance and the further agreement of the insurer waiving all rights of setoff, counterclaim, deduction or subrogation against the Borrower (so as not to interfere with Agent’s rights). (g)In the event of loss or damage to the Collateral, the proceeds of any insurance provided hereunder is to be applied as set forth in Section 6.13(k); except that if there is a public liability claim, the proceeds of any insurance provided hereunder is to be applied toward extinguishing or satisfying the liability and expense incurred in connection therewith. (h)The Borrower is not to take out any separate or additional insurance with respect to the Collateral which is contributing in the event of loss unless it is properly compatible with all of the requirements of this Section. (i)Borrower is to pay the premiums on the policies therefor as they become payable, and is to deliver to Agent such policies, with standard clauses in favor of Agent attached. (j)Each insurance policy required under this Section 6.13 is to be written and endorsedto provide that the intentional actions of Borrower are not to affect the insurable interest of Agent or prevent payment of the proceeds of the policy to Agent. (k) Agent is entitled to receive all casualty insurance proceeds, and, at its option, to apply the same on account of the Debt and/or to reimburse Borrower for the cost of the replacement or repair of the Collateral. (l)In no event is Agent required either to (i) ascertain the existence of or examine any insurance policy, or (ii) advise Borrower in the event such insurance coverage does not comply with the requirements of this Agreement. Section 6.14Payment of Proceeds 6.14(a)Upon receipt of any or all proceeds of the Collateral, the Borrower is to pay such proceeds directly to Agent. Any proceeds of Collateral received by the Agent not constituting either (x) a specific payment of principal, interest orfees, (y) a mandatory prepayment, or (z) after a 32 Default has occurred and the Agent so elects or the Required Lenders so direct, such funds are to be applied ratably first, to pay any fees, indemnities, or expense reimbursements relating to the Debt including amounts then due to the Agent from the Borrower relating to the Debt, second, to pay any fees or expense reimbursements then due to the Lenders from the Borrower,third, to pay interest due in respect of any Overadvances and Protective Advances, fourth, to pay the principal of the Overadvances and Protective Advances, fifth, to pay interest then due and payable on the Revolving Loan (other than the Overadvances and Protective Advances) ratably, sixth, to prepay principal on the Revolving Loan (other than the Overadvances and Protective Advances), and seventh, to payment of any other amounts owing with respect to the Debt.Following a Default,Section 10.2 otherwise applies. 6.14(b)At the election of the Agent, all payments of principal, interest, fees, premiums, reimbursable expenses (including, without limitation, all reimbursement for fees and expenses pursuant to Section 6.14(a), and other sums payable hereunder, may be paid from the proceeds of advances made hereunder whether made following a request by the Borrower or a deemed request as provided in this Section or may be deducted from any deposit account of the Borrower maintained with the Agent or Lenders.The Borrower hereby irrevocably authorizes (i) the Agent to make an advance for the purpose of paying each payment of principal, interest and fees as it becomes due hereunder or any other amount due under the Revolving Loan and Debt and agrees that all such amounts charged constitute a Revolving Loan (but such advancemay only constitute a Protective Advance if it is to reimburse costs, fees and expenses as described in Section 8.5) and that all such advances will be deemed to have been requested and (ii) the Agent to charge any deposit account of the Borrower maintained with the Agent or Lenders for each payment of principal, interest and fees as it becomes due hereunder or any other amount due under the Debt. 6.14(c)If any Lender, by exercising any right of set-off or counterclaim or otherwise, obtains payment in respect of any principal of or interest on any of the Revolving Loan resulting in such Lender receiving payment of a greater proportion of the aggregate amount of the Revolving Loan and accrued interest thereon than the proportion received by any other Lender, then the Lender receiving such greater proportion is deemed to purchase (for cash at face value) participations in the Revolving Loan of other Lenders to the extent necessary so that the benefit of all such payments be shared by the Lenders ratably in accordance with the aggregate amount of principal of and accrued interest on their respective Revolving Loan and Pro Rata Percentage; provided that (i) if any such participations are purchased and all or any portion of the payment giving rise thereto is recovered, such participations be rescinded and the purchase price restored to the extent of such recovery, without interest, and (ii) the provisions of this paragraph will not be construed to apply to any payment made by the Borrower pursuant to and in accordance with the express terms of this Agreement or any payment obtained by a Lender as consideration for the assignment of or sale of a participation in any of the Revolving Loan to any assignee.The Borrower consents to the foregoing and agrees, to the extent it may effectively do so under applicable law, that any Lender acquiring a participation pursuant to the foregoing arrangements may exercise against the Borrower rights of set-off and counterclaim with respect to such participation as fully as if such Lender were a direct creditor of the Borrower in the amount of such participation. 33 6.14(d)The proceeds of any and all lawsuits, including those derived from the Safeway, Inc. litigation, may be used by the Borrower for any lawful purpose notwithstanding any restrictions otherwise provided in this Agreement (including but not limited to those restrictions set forth in Sections 7.1 and 7.12 hereof) and need not be applied by Borrower to the reduction of the Revolving Loan provided that (i) there is no Default and (ii) after giving effect to such use of the proceeds by the Borrower permitted hereby, the Borrower has the ability to borrow an amount not less than $500,000.00 computed by a formula equal to the Borrowing Base minus the sum of all outstanding unpaid advances thereunder. Section 6.15Further Assurances 6.15(a)They are to execute and/or hereby consent to the execution and filing by Agent of such further instruments and documents, including Uniform Commercial Code financing statements, as may be required by Agent in order to render effective the terms and conditions of this Agreement.Any such Uniform Commercial Code financing statements are to be filed in such locations as Agent may require, at Borrower’s sole expense.If requested, the Borrower is to provide Agent with satisfactory authorization of such filing(s) prior to any advance under the Revolving Loan. 6.15(b)Borrower will immediately notify Agent in writing in the event that Borrower becomes a party to or obtains any rights with respect to any Commercial Tort Claim.Such notification must include information sufficient to describe such Commercial Tort Claim, including, but not limited to, the parties to the claim, the court in which the claim was commenced, the document number assigned to such claim, if any, and a detailed explanation of the events that gave rise to the claim.Borrower is to execute and deliver to Agent all documents and/or agreements necessary to grant Agent a security interest in such Commercial Tort Claim to secure the Debt. 6.15(c)Borrower is to provide Agent with satisfactory evidence that any common law or statutory liens affecting any of the Collateral (other than any Permitted Lien), including, but not limited to landlords lien or materialman’s lien, have been subordinated in favor of Agent’s security interest or adequate reserves established in the discretion of Agent prior to any advance under the Revolving Loan. 6.15(d)In the event the Borrower creates any bailment, Borrower will provide Agent with true copies of all documents (negotiable or non-negotiable) evidencing such bailment together with evidence that such bailee has acknowledged that they hold Collateral for the benefit of Agent if required by Agent. 34 Section 6.16Identification of Collateral If requested by Agent, the Borrower is to cause each material good included in the Collateral to be kept numbered and identified in order to protect the security interest of Agent in and to such Collateral. Section 6.17Delivery of Documents If any of the Accounts are evidenced by notes, trade acceptances, instruments or documents, or if any Inventory is covered by documents of title or chattel paper held by Borrower, on demand of Agent, Borrower is to immediately collaterally endorse and deliver them to Agent in trust for Borrower.The Borrower is to waive protest against Lenders regardless of the form of the endorsement.If the Borrower fails to endorse any instrument or document after such demand, Agent is authorized to endorse it on behalf of the Borrower. Agent may establish temporary reserves pending Borrower’s compliance with such a demand under this Section. Section 6.18Government Contracts If any of the Collateral arises out of contracts with the United States, or any of its departments, agencies or instrumentalities, the Borrower is to notify Agent and execute any necessary instruments or documents requested by Agent in order to insure that all monies due or to become due under such contracts are to be made payable to Agent and that proper notice of such assignment is given under applicable Federal law. Section 6.19 Trademarks, Patents and Copyrights If any of the Collateral consists of trademarks, patents or copyrights, and to the extent that the Borrower is the sole owner thereof and the only party which has rights to use or license such Collateral, the Borrower is to: (a)comply with all applicable federal and state law regulating the maintenance and quality; (b)execute such documents and take such other actions necessary to extend the Collateral to any newly issued trademarks, patents or copyrights; (c)maintain the exclusive right to use the trademarks, patents and copyrights; (d)execute such documents to collaterally assign to Agent all of the Borrower’s rights to the trademarks, patents and copyrights in the event of a Default.Among other things, the Borrower consents to the execution of the Patent and Trademark Collateral Assignment (if attached hereto as Exhibit “B”) by Agent following a Default if the same is not executed by SPAR Trademarks, Inc., upon the demand of the Agent. 35 Section 6.20Fees. (a)Closing Fee. Borrower is to pay Agent, for the ratable benefit of Lenders, a closing fee of $32,500.00 payable upon the Effective Date of this Agreement, payment of one-half of which is hereby acknowledged by Agent.The closing fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (b) Facility Fee.Borrower is to pay Agent, for the ratable benefit of Lenders, a Facility Fee of $5,000.00 one (1) year following the Effective Date and on the same date each year thereafter during the term of this Agreement. The Facility Fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (c) Collateral Management Fee.Borrower is to pay Agent a Collateral Management fee equal to $750.00 per month commencing on the first day of the month following the date of this Agreement and on the first day of each month thereafter during the term of this Agreement.The Collateral Management fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (d) Field Examination Fee.Borrower is to pay Agent a field examination fee of $850.00 per man/day, plus expenses, not to exceed $10,200.00 per year (which limitation does not apply following an event of Default). The field examination fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (e) Lockbox/Scanner Fee.Borrower is to pay Agent a lockbox/scanner fee of $750.00 per month, payable monthly in arrears. The lockbox/scanner fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (f)Unused Line Fee.Borrower is to pay Agent, for the ratable benefit of Lenders, an annual unused line fee equal to 0.25% of the difference between the Borrowing Base and the amount of advances outstanding on account of the Revolving Loan, payable monthly in arrears.The unused line fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (g)Overadvance Fee.Borrower is to pay Agent, for the ratable benefit of Lenders, a monthly fee on the first day of each month equal to one and one-half (1 ½%) percent of the maximum amount of any Overadvances during the preceding month.The overadvance fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. (h)Deficiency Fee.Borrower is to pay Agent a monthly fee on the first day of each month equal to the Prime Rate plus three (3%) percent of the difference between required 36 minimum deposit balances in accordance with Section 1.3(f) hereof and the actual (if less) average monthly deposit balances maintained by the Borrower during the preceding month. The deficiency fee is deemed earned in full on the date when same is due and payable hereunder and is not subject to rebate or proration upon termination of this Agreement for any reason. Section 6.21Duration of Covenants The covenants made in this Article 6 are to be true, accurate and complete as of the Effective Date and are to be true, accurate and complete for the duration of the term of this Agreement. ARTICLE 7.COVENANTS TO AGENT
